 
Exhibit 10.1
 
Agreement on Share Transfer
 
Party A: China Northern Pharmacy Holding Group Limited (“Transferor”)
 
Party B: City Well International Limited (“Transferee”)
 
Party C: Biopharm Asia Inc. (BFAR.OB)
 
 
Party A, B and C negotiated the share transfer issue and reached the below
agreement (“Agreement”).
 
I Share Transfer
 
 
i.
Party A agreed to transfer 100% of the shareholding of Tonghua S&T Medical &
Pharmacy Company Limited (“PHARMACY”) and its subsidiary Yunnan Silin
Pharmaceutical Company Limited (“Silin”) to Party B.

 
 
ii.
Party B agreed to accept 100% of the shareholding of PHARMACY and Silin from
Party A.

 
II Transfer Price and Payment Terms
 
 
i.
Party A agreed to charge transfer price of RMB 200 million based on the net
assets of PHARMACY and Silin amounting to RMB 175，955，230 as per audited
financial reports for the period ended September 30, 2010.

 
 
ii.
Party B agreed to accept the transfer price of RMB 200 million charged by Party
A.

 
 
iii.
Within 10 business days after Party B’s singing of the Agreement and providing
share transfer documents requested by Party A and Party C, Party B will pay 100%
of the transfer price of RMB 200 million to Party A or a third party appointed
by Party A. Upon completion of the share transfer procedures, Party C will
confirm with SEC and publish respective cooperate announcement.

 
 
1

--------------------------------------------------------------------------------

 
 
III Obligations of Each Party
 
 
i.
Within one week of the signing of the Agreement, Party A will accomplish
required legal documents for the share transfer, and endorse the relevant legal
documents including share transfer certificate and announcements.

 
 
ii.
Party B shall neither, directly or indirectly, publish materials that will
damage the business reputation and imagine of Party A and Party C, nor conduct
activities that will harm Party A and Party C’s interests.

 
IV Authorization Right
 
Party A and Party B hereby authorize, irrevocably, Party C to manage and publish
the SEC announcement as agreed.
 
V Confidentiality
 
Each Party will hold all confidential information in complete confidence and,
will not without other parties’ prior written consent disclose any of it to any
other person. Whoever breaches the confidentiality will become liable to all
losses accordingly.
 
VI Resolution of Disputes
 
 
i.
This undertaking shall be governed by laws and regulations of Hong Kong Special
Administrative Region.

 
 
ii.
Any disputes or disagreements among the Parties arising from the performance of
this Agreement shall be settled through friendly consultations as far as
practicable. If Parties fail to reach an agreement after the consultations,
either Party may apply for arbitration to the Hong Kong International
Arbitration Center. The Arbitration decision will be final and binding to each
Party.

 
VII Each Party shall hold a copy of the Agreement, and all copies are equally
effective upon signing by the legal representatives or authorized
representatives of all Parties and affixing of the chops of all Parties.
 
 
2

--------------------------------------------------------------------------------

 
 
Party A: China Northern Pharmacy Holding Group Limited
 
 
[cnphsig.jpg]

 
Date:  March 25, 2011
 
 
Party B: City Well International Limited
 
 
[cwilsig.jpg]

 
Date:  March 25, 2011
 
 
Party C: Biopharm Asia, Inc.
 
 
[bpsig.jpg]

 
Date:  March 25, 2011
 
 
3

--------------------------------------------------------------------------------

 
 